Motion for Damages Denied; Motion to Dismiss Granted; Appeal Dismissed
and Memorandum Opinion filed June 18, 2019.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-18-00543-CV


 GSM WINGS IV, L.L.C., SERC, INC., ROBERT PINA, AN INDIVIDUAL,
              AND GSM WINGS II, LLC, Appellants

                                        V.

                EQYINVEST OWNER II, LTD, LLP, Appellee

                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-25047


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed April 2, 2018. On May 16, 2019,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      In response to the motion to dismiss, appellee filed a motion for damages for
frivolous appeal. Rule 45 of the Texas Rules of Appellate Procedure states:

      If the court of appeals determines that an appeal is frivolous, it may—
      on motion of any party or on its own initiative, after notice and a
      reasonable opportunity for response—award each prevailing party just
      damages. In determining whether to award damages, the court must
      not consider any matter that does not appear in the record, briefs, or
      other papers filed in the court of appeals.

Tex. R. App. P. 45. To determine whether an appeal is objectively frivolous, we
review the record from the viewpoint of the advocate and decide whether the
advocate had reasonable grounds to believe the case could be reversed. Glassman
v. Goodfriend, 347 S.W.3d 772, 782 (Tex. App.—Houston [14th Dist.] 2011, pet.
denied) (op. on reh’g en banc) (“Glassman I”).

      This court rarely awards damages under Rule 45. Our decisions in Glassman
I and Glassman v. Goodfriend, 522 S.W.3d 669 (Tex. App.—Houston [14th Dist.]
2017, pet. denied) (“Glassman II”), are notable exceptions. Glassman, a lawyer
disbarred in 2013, was a repeat litigant who repeatedly raised the same non-
meritorious claims and arguments in probate litigation against her sister. We
sanctioned her $2,500 in Glassman I. 347 S.W.3d at 783. When she made
effectively the same meritless arguments in Glassman II, we sanctioned her
$10,000. 522 S.W.3d at 673-75.

      This case is distinguishable from the Glassman cases. This the first time
appellant has challenged the underlying judgment, and its appeal was timely.
Glassman, by contrast challenged the underlying judgment by collateral attack five
years late. Appellants are not repeat litigants, as was the case in Glassman. We
have reviewed the record from the viewpoint of the advocate and determined that
the grounds asserted in appellant’s brief are not objectively frivolous. We deny
appellee’s motion for damages.
                                         2
      The appeal is ordered dismissed.

                                 PER CURIAM

Panel Consists of Justices Wise, Jewell, and Hassan.




                                         3